DETAILED ACTION

This office action is in response to amendment filed on 12/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Claims 2, 9, and 16 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
With respect to claims 1, 8, and 15, each claim recites, “wherein each of the PLBs in the plurality of PLBs includes a PLB descriptor…”  Paragraph 86 of the specification is indicated by the applicant as providing support for the newly amended limitations.  However, Paragraph 86 only mentions that “for each PLB, there may be a small PLBDesc (PLB descriptor) metadata block that holds “back pointers” from PLB to VLB.”  There is no mention of the PLBDesc block being included in the PLB as written in the claims.
Claims 3-7, 10-14, and 17-20 are rejected because they depend on respective base claims that are currently rejected and fail to cure the deficiencies of each respective base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitei (US 2017/0052719), Ioannou (US 2017/0132245), and Chiueh et al. (US 2012/0239869).
With respect to claim 1, Boitei teaches of a computer-implemented method comprising: identifying, by a computing device, a plurality of blocks (fig. 3-4; paragraph 27, 32);
identifying a maximum number of blocks of the plurality of blocks capable of being copied to a new block (fig. 3-4; paragraph 28, 33-34); and
copying data from the maximum number of blocks of the plurality of blocks to the new block (fig. 3-4; paragraph 31, 36).
Boitei fails to explicitly teach of a plurality of blocks within a log structured storage system, wherein the plurality of blocks includes a plurality of physical layer blocks (PLBs), wherein each of the PLBs in the plurality of PLBs includes a PLB descriptor (PLBDesc) metadata block that 
However, Ioannou teaches of wherein the plurality of blocks includes a plurality of physical layer blocks (PLBs), wherein each of the PLBs in the plurality of PLBs includes a PLB descriptor (PLBDesc) metadata block that comprises a back pointer from a PLB to a virtual layer block (VLB), wherein the back pointer comprises metadata associated with a PLB of the plurality of PLBs (paragraph 38; where the back-pointer is a pointer from the PBA of the specific physical address to the LBA it is mapped to).
	The combination of Boitei and Ioannou fails to explicitly teach of a plurality of blocks within a log structured storage system.
However, Chiueh teaches of a plurality of blocks within a log structured storage system (paragraph 13, 23).
Boitei and Ioannou are analogous art because they are from the same field of endeavor, as they are directed to managing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Boitei and Ioannou before the time of the effective filing of the claimed invention to incorporate the back-pointer of Ioannou in the physical blocks of Boitei.  Their motivation would have been to more efficiently perform garbage collection (Ioannou, paragraph 38).
Boitei, Ioannou, and Chiueh are analogous art because they are from the same field of endeavor, as they are directed to managing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Boitei, Ioannou, Chiueh before the time of the effective filing of the claimed invention to 
With respect to claim 8, the combination of Boitei, Ioannou, and Chiueh teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Boitei also teaches of a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform the method in claim 1 (paragraph 60).
With respect to claim 15, the combination of Boitei, Ioannou, and Chiueh teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Boitei also teaches of a computing system including one or more processors and one or more memories configured to perform the method in claim 1 (paragraph 60).
With respect to claims 3, 10, and 17, Boitei teaches of wherein identifying the maximum number of blocks of the plurality of blocks capable of being copied to the new block includes identifying an amount of space currently utilized individually by at least a portion of the plurality of blocks (fig. 3-4; paragraph 28-29, 33-34).
With respect to claims 4, 11, and 18, Boitei teaches of wherein copying the data from the maximum number of blocks of the plurality of blocks to the new block includes copying the data .
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitei, Ioannou, and Chiueh as applied to claims 1, 8, and 15 and in further view of Kanno (US 2017/0168929).
With respect to claims 2, 9, and 16, the combination of Boitei, Ioannou, and Chiueh fails to explicitly teach of wherein the plurality of blocks include physical layer blocks (PLBs).
However, Kanno teaches of wherein the plurality of blocks include physical layer blocks (PLBs) (paragraph 42-43).
Boitei, Ioannou, Chiueh, and Kanno are analogous art because they are from the same field of endeavor, as they are directed to managing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Boitei, Ioannou, Chiueh, and Kanno before the time of the effective filing of the claimed invention to make the pages and blocks of the combination of Boitei, Ioannou, and Chiueh physical pages and blocks as taught in Kanno.  Their motivation would have been to more efficiently access the memory.
Claims 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitei, Ioannou, and Chiueh as applied to claims 3, 10, and 17 and in further view of Bacon et al. (US 2005/0149686).
With respect to claims 5, 12, and 19, the combination of Boitei, Ioannou, and Chiueh fails to explicitly teach of wherein a sum of an amount of space currently utilized individually by the maximum number of blocks is equal to a size of the new block.

The combination of Boitei, Ioannou, Chiueh, and Bacon teaches of wherein a sum of an amount of space currently utilized individually by the maximum number of blocks is equal to a size of the new block (Boitei, paragraph 34-35; Bacon, paragraph 29; in the combination, following Boitei’s example, the remaining 28 free pages can be filled with the smaller classes of storage, thus filling the entire block).
Boitei, Ioannou, Chiueh and Bacon are analogous art because they are from the same field of endeavor, as they are directed to managing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Boitei, Ioannou, Chiueh and Bacon before the time of the effective filing of the claimed invention to fill the remaining space in the combination of Boitei, Ioannou, and Chiueh’s blocks with smaller class of storage as taught in Bacon.  Their motivation would have been to more efficiently use the memory.
With respect to claims 6, 13, and 20, the combination of Boitei, Ioannou, and Chiueh fails to explicitly teach of wherein the plurality of blocks are organized according to the amount of space currently utilized individually.
However, Bacon teaches of wherein the plurality of blocks are organized according to the number of dead objects (paragraph 29).
The combination of Boitei, Ioannou, Chiueh, and Bacon teaches of wherein the plurality of blocks are organized according to the amount of space currently utilized individually (Boitei, paragraph 33-34; Bacon, paragraph 29; in the combination, the memory blocks of Boitei are 
Boitei, Ioannou, Chiueh and Bacon are analogous art because they are from the same field of endeavor, as they are directed to managing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Boitei, Ioannou, Chiueh and Bacon before the time of the effective filing of the claimed invention to sort the memory blocks of the combination of Boitei, Ioannou, and Chiueh based on the number of invalid pages which is analogous to Bacon’s sorting of memory pages by the number of dead objects.  Their motivation would have been to more efficiently locate the memory blocks with the highest amount of invalid pages.
With respect to claims 7 and 14, the combination of Boitei, Ioannou, Chiueh, and Bacon teaches of wherein the plurality of blocks are organized into a plurality of buckets according to the amount of space currently utilized individually (Boitei, paragraph 33-34; Bacon, paragraph 29; in the combination each memory block of Boitei is analogous to the claimed bucket).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romanovskiy (US 2016/0253104) teaches of a log structured storage system that includes blocks, macroblocks, and segments and backpointer map in the macroblock metadata.
Davenport et al.  (US 8,190,850) teaches of a file system data block that includes a pointer that points back to the metadata of the virtual block mapping pointer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138